DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

      B. GREENWALD MEDICAL, P.A. a/a/o CYNTHIA LAMONT,
                        Appellant,

                                    v.

                 ALLSTATE INDEMNITY COMPANY,
                            Appellee.

                              No. 4D21-277

                          [August 12, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Reginald Roy Corlew, Judge; L.T. Case Nos.
502018AP000117CAXXMB and 502012SC002406XXXXSB.

  Scott J. Edwards of Scott J. Edwards, P.A., Boca Raton, for appellant.

   Daniel E. Nordby and Alyssa L. Cory of Shutts & Bowen LLP,
Tallahassee and Tampa, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.